Case: 20-60319     Document: 00515773414          Page: 1    Date Filed: 03/10/2021




           United States Court of Appeals
                for the Fifth Circuit                                 United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       March 10, 2021
                                   No. 20-60319                         Lyle W. Cayce
                                                                             Clerk

   Sierra Club; Defenders of Wildlife,

                                                                     Petitioners,

                                       versus

   United States Department of Interior; Scott de la
   Vega, Acting Secretary, U.S. Department of the Interior, in his official
   capacity; United States Fish and Wildlife Service, an agency
   of the United States Department of the Interior; Aurelia Skipwith, in her
   official capacity as Director of the United States Fish and Wildlife Service;
   Charles Ardizzone, in his official capacity as Field Supervisor, Texas
   Coastal Ecological Services Field Office, Responsible Official,

                                                                    Respondents.


                     Petition for Review of an Order of the
                    United States Department of the Interior
                          Agency No. 20191022-5106


   Before King, Elrod, and Willett, Circuit Judges.
   King, Circuit Judge:
          After years of review, the U.S. Fish & Wildlife Service issued a
   biological opinion and incidental take statement in connection with the
   construction and operation of a liquefied natural gas terminal in south Texas.
   Specifically, the U.S. Fish & Wildlife Service authorized the harm or
Case: 20-60319         Document: 00515773414              Page: 2       Date Filed: 03/10/2021




                                          No. 20-60319


   harassment of one ocelot or jaguarundi and determined that the project
   would not jeopardize the continued existence of the ocelot or jaguarundi. The
   Sierra Club and Defenders of Wildlife petition for review of the incidental
   take statement and biological opinion. For the reasons that follow, we DENY
   the petition.
                                                I.
             This challenge asks us to consider whether a decision by Respondent,
   the U.S. Fish & Wildlife Service (the “Service”), was arbitrary and
   capricious, an abuse of discretion, or otherwise not in accordance with law.
   Specifically, at issue is whether the Service complied with its obligations
   under the Endangered Species Act, 16 U.S.C. § 1531 1 et seq., (the “ESA”) in
   authorizing the harm or harassment of one ocelot or jaguarundi and in
   determining that the proposed project was not likely to jeopardize the
   continued existence of either cat.
             By way of background, we discuss the proposed project, the cats, the
   relevant portions of the ESA and the federal regulations, and the agency
   action.
   1. The Project
             Intervenor Annova LNG Common Infrastructure, LLC (“Annova”)
   proposed a $5.2 billion dollar project for the export of liquefied natural gas


             1
             In broad strokes, the ESA “seeks to protect species of animals against threats to
   their continuing existence caused by man.” Lujan v. Defs. of Wildlife, 504 U.S. 555, 558
   (1992). Specifically, it seeks to protect “endangered” or “threatened” species, that is,
   “any species which is in danger of extinction throughout all or a significant portion of its
   range” or “likely to become an endangered species within the foreseeable future
   throughout all or a significant portion of its range.” 16 U.S.C. § 1532(6), (20). For species
   under the jurisdiction of the Secretary of the Interior, like the ocelot and jaguarundi, the
   Service administers the ESA. See 50 C.F.R. § 402.01(b); see also Nat’l Ass’n of Home
   Builders v. Defs. of Wildlife, 551 U.S. 644, 651 (2007).




                                                2
Case: 20-60319         Document: 00515773414               Page: 3      Date Filed: 03/10/2021




                                          No. 20-60319


   from the South Texas Gulf Coast region to international markets.
   Specifically, Annova proposed the construction and operation of a liquefied
   natural gas export terminal on a 731-acre parcel on the south bank of the
   Brownsville Ship Channel in Cameron County, Texas (the “project” or the
   “Annova project”). 2
   2. The Ocelot and Jaguarundi
           As it turns out, the project would occupy land that is also home to the
   two species of cats at issue in this case: the ocelot and jaguarundi. The ocelot
   is an endangered cat whose range spans twenty-two countries “from extreme
   southern Texas and southern Arizona through the coastal lowlands of
   Mexico to Central America, Ecuador and northern Argentina.” The United
   States, however, “contains only a small portion of the ocelot’s range and
   habitat.” There are approximately fifty ocelots left in the United States with
   two breeding populations in Cameron and Willacy Counties in Texas.
   Similarly, the Gulf Coast jaguarundi is another endangered cat whose range
   includes south Texas, though a jaguarundi has not been seen in south Texas
   in decades.
           At present, the Service has worked to protect the ocelot and
   jaguarundi by maintaining three national wildlife refuges. Additionally, as
   relevant for the ocelot, the Service has worked to connect the Cameron
   County and Willacy County populations with each other and with
   populations in Mexico.




           2
             We note at the outset that this project is separate and distinct from the Rio Grande
   project, which involves the construction and operation of a liquefied natural gas pipeline
   through several counties in Texas.




                                                 3
Case: 20-60319        Document: 00515773414              Page: 4       Date Filed: 03/10/2021




                                          No. 20-60319


   3. The ESA and the Federal Regulations
           In a case such as this one, where the Service’s biological opinion and
   incidental take statement are at issue, the court focuses its attention on
   Sections 7 and 9 of the ESA.
           To start, Section 7(a)(2) requires that a federal agency consult with
   the Service to make sure that any authorized agency action “is not likely to
   jeopardize the continued existence of any endangered species or threatened
   species or result in the destruction or adverse modification of habitat of such
   species.” 3 16 U.S.C. § 1536(a)(2); see also 50 C.F.R. § 402.14(a) (providing
   that formal consultation between the action agency and the Service is
   required where the action agency concludes in its initial review that its action
   “may affect listed species”). Once the Section 7 formal consultation
   concludes, the Service must then issue a biological opinion, “setting forth
   [its] opinion, and a summary of the information on which the opinion is
   based, detailing how the agency action affects the species,” 16 U.S.C.
   § 1536(b)(3)(A), and using “the best scientific and commercial data
   available,” id. § 1536(a)(2).
           Although Section 9 of the ESA prohibits takes of listed species, an
   incidental take statement renders such takes permissible as long as they occur
   in accordance with the incidental take statement’s conditions. 50 C.F.R.
   § 402.14(i)(5). If the Service concludes that the agency action is not likely to
   jeopardize the continued existence of the species but will result in some harm




           3
             The agency whose authorized action is at issue is referred to as the action agency
   while the Service is the “consulting agency.” See Nat’l Wildlife Fed’n v. Nat’l Marine
   Fisheries Serv., 524 F.3d 917, 924 (9th Cir. 2008). In this case, the Federal Energy
   Regulatory Commission (“FERC”) is the action agency as it authorized the project.




                                                4
Case: 20-60319        Document: 00515773414              Page: 5      Date Filed: 03/10/2021




                                         No. 20-60319


   or harassment to the species—an incidental take 4—then the opinion must
   also set out an incidental take statement. See 16 U.S.C. § 1536(b)(4). This
   statement provides the permissible “amount or extent” of impact on the
   species from the action. Id. See 50 C.F.R. § 402.14(i). And the conditions are
   “reasonable and prudent measures” designed to minimize the extent of the
   incidental take. 50 C.F.R. § 402.14(i)(1)(ii). Once the take limit specified in
   the statement has been exceeded, the action agency must reinitiate Section 7
   consultation “immediately.” Id. §§ 402.14(i)(4), 402.16(a).
   4. Agency Action
           In this case, the Service issued the opinion and statement in
   connection with FERC’s authorization of the Annova project. FERC
   authorized the project after conducting its environmental analysis, which
   involved soliciting public comment. From there, FERC prepared an
   environmental impact statement. Included in FERC’s environmental impact
   statement was a discussion of the project’s respective effects on the ocelot
   and jaguarundi. As part of this process, FERC consulted with the Service,
   both formally and informally.
           In FERC’s biological assessment of the project, it concluded that the
   project likely would have an adverse effect on the cats, and the Service agreed
   with this conclusion. As a result of this conclusion, formal consultation was
   required under the ESA. The Service reached its conclusion after it reviewed
   the proposed project, and in consultation with biologists, considered the
   project’s potential effects on relevant endangered species—the ocelot and
   the jaguarundi. And the Service’s biologists worked with FERC and the




           4
             A “take” means to “harass, harm, pursue, hunt, shoot, wound, kill, trap, capture,
   or collect, or to attempt to engage in any such conduct.” 16 U.S.C. § 1532(19).




                                               5
Case: 20-60319         Document: 00515773414            Page: 6     Date Filed: 03/10/2021




                                         No. 20-60319


   project’s proponents 5 to develop ways to mitigate any effects on the ocelot
   and jaguarundi. For example, as a result of these consultations, the project
   proponents agreed to move the site of the terminal 1,800 feet from the
   original location to minimize harms to the cats’ habitats.
          After this careful review, the Service issued its opinion and
   determined that the project would not jeopardize the cats’ continued
   existence, though it may have some adverse effects on the cats. Specifically,
   the Service determined that the project would likely harm or harass only one
   cat during construction and the life of the project, and this single “take” was
   simply not enough to jeopardize the cats’ continued existence. The opinion
   also stated that if the take limit is exceeded, reinitiation of formal consultation
   is required by 50 C.F.R. § 402.16.
          Petitioners Sierra Club and Defenders of Wildlife (collectively,
   “Petitioners”), however, contend that the opinion and incidental take
   statement are arbitrary and capricious. Specifically, they argue that there is
   no clearly defined “take” or trigger for reinitiation of formal consultation
   once the take of one ocelot or jaguarundi has occurred, and they challenge
   the Service’s no-jeopardy conclusion.
                                              II.
          The court reviews the incidental take statement and biological opinion
   under the same “narrow and highly deferential standard” set forth under the
   Administrative Procedure Act. Medina Cnty. Env’t Action Ass’n v. Surface
   Transp. Bd., 602 F.3d 687, 699 (5th Cir. 2010). And the court may not
   overturn the Service’s decision unless it is “arbitrary, capricious, an abuse of
   discretion, or otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A).



          5
              Specifically, FERC worked with Annova as well as Annova’s consultants.




                                               6
Case: 20-60319      Document: 00515773414           Page: 7     Date Filed: 03/10/2021




                                     No. 20-60319


   Further, the “court is not to substitute its judgment for that of the agency.”
   FCC v. Fox Television Stations, Inc., 556 U.S. 502, 513 (2009) (quoting Motor
   Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983)).
   Rather, the court “consider[s] whether the decision was based on a
   consideration of the relevant factors and whether there has been a clear error
   of judgment.” Marsh v. Or. Nat. Res. Council, 490 U.S. 360, 378 (1989)
   (quoting Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402, 416
   (1971)). And the court may nevertheless uphold an agency’s decision even if
   it is “of less than ideal clarity,” so long as “the agency’s path may reasonably
   be discerned.” State Farm, 463 U.S. at 43 (quoting Bowman Transp., Inc. v.
   Arkansas-Best Freight Sys., Inc., 419 U.S. 281, 286 (1974)).
                                          III.
          We first turn to Petitioners’ challenge to the incidental take
   statement. Second, we turn to Petitioners’ challenge to the Service’s no-
   jeopardy conclusion. As explained below, we reject these challenges because
   neither the incidental take statement nor the no-jeopardy conclusion is
   arbitrary and capricious, an abuse of discretion, or otherwise not in
   accordance with law.
   1. The Incidental Take Statement is Not Arbitrary and Capricious
          Petitioners argue that the incidental take statement is arbitrary and
   capricious because it fails to (1) set a clear take limit, (2) set an enforceable
   trigger for reinitiation of formal consultation, and (3) include terms and
   conditions implementing certain of the reasonable and prudent measures
   designed to mitigate the effects of the project on the cats. We reject each
   argument in turn.
          First, the incidental take statement clearly specifies the anticipated
   take of “one endangered cat, (in [the] aggregate, ocelots or a
   jaguarundi) . . . for construction, and for the life of the project.” As such, the




                                           7
Case: 20-60319      Document: 00515773414            Page: 8    Date Filed: 03/10/2021




                                      No. 20-60319


   statement specifies “the amount or extent” of the anticipated take, which is
   all the regulations require. 50 C.F.R. § 402.14(i)(1)(i). Although Petitioners
   argue that this language in the incidental take statement is ambiguous, we
   disagree. The phrase “for construction” means that the take of one ocelot
   could occur at the earliest during construction while “and for the life of the
   project” delineates the rest of the timeline in which the take could occur. In
   other words, one take could occur anytime between when construction
   begins through the life of the project. Therefore, the statement sets a clear
   take limit.
          The reinitiation trigger is similarly clear and enforceable. If the
   incidental take limit is exceeded, then FERC must reinitiate consultation
   immediately. Id. § 402.14(i)(4). The opinion’s reinitiation notice specifies
   exactly that. If more than one cat is harmed or harassed, then the take limit is
   exceeded, and consultation must be reinitiated. True enough that the
   reinitiation notice also provides that in the specific instance where the take
   limit is exceeded by “vehicular mortality,” i.e., road-kill, then FERC,
   Annova, and the Service “will meet to discuss further options.” But a plain
   reading of the reinitiation notice clarifies that such discussion is not in lieu of
   the required reinitiation of consultation. Rather, such discussion is simply
   one of Annova’s obligations while reinitiation is pending. In other words, in
   an instance where the take limit is exceeded by a construction or maintenance
   operation, “the operation causing such take must cease pending
   reinitiation”; where the take limit is instead exceeded by “vehicular
   mortality,” the obligation pending reinitiation involves a separate discussion.
          Further, contrary to Petitioners’ argument, the requirement that a
   discussion with the Service must occur if a cat is killed during any twelve-
   month period does not alter the take limit of a single cat during the life of the
   project to one take per year. Rather, it merely governs the timing of
   discussion and, recognizing that a take need not be lethal, provides for



                                           8
Case: 20-60319       Document: 00515773414            Page: 9      Date Filed: 03/10/2021




                                       No. 20-60319


   discussion in the event that any cat dies in the project area. Once the take
   limit is exceeded, i.e., two cats are taken, reinitiation of formal consultation is
   necessarily triggered. See id. § 402.14(i)(4). But in the event of even one lethal
   take, which by itself would not exceed the take limit, the Service and the
   project’s proponents will have a discussion. Even with these additional
   obligations, the statement nevertheless sets a clear and enforceable trigger for
   reinitiation of formal consultation.
          Finally, although the reasonable and prudent measures listed in the
   statement regarding voluntary conservation measures (specifically the land
   acquisitions) 6 are not included word-for-word in the terms and conditions,
   those measures are necessarily already accounted for in several important
   ways. To begin, the Service’s Consultation Handbook expressly provides
   that where “conservation measures are part of the proposed action,”
   implementing those measures is necessarily required “under the terms of the
   consultation.” Ctr. for Biological Diversity v. U.S. Bureau of Land Mgmt., 698
   F.3d 1101, 1114 (9th Cir. 2012) (following and adopting this very principle);
   see 50 C.F.R. § 402.14(h)(1)(i). These voluntary conservation measures were
   squarely included in the descriptions of the proposed project, and the Service
   required commitments on these measures before even initiating formal
   consultation. Additionally, the incidental take statement itself provides that
   these measures “are non-discretionary, and must be undertaken by FERC
   and [Annova], so that they become binding conditions of the project.”
   Further still, the record shows that a commitment to fund the acquisition of
   the land has already occurred, and FERC’s authorization requires the
   implementation of all voluntary conservation measures as part of its
   certification. Therefore, the failure to include the reasonable and prudent


          6
            These measures include a voluntary land acquisition of 1,000 acres of land and
   250 acres of ocelot habitat.




                                             9
Case: 20-60319     Document: 00515773414            Page: 10    Date Filed: 03/10/2021




                                     No. 20-60319


   measures word-for-word in the terms and conditions does not render the
   incidental take statement arbitrary and capricious, an abuse of discretion, or
   otherwise not in accordance with law.
          Based on the foregoing, we find no cause to overturn the agency’s
   action based on the challenged incidental take statement.
   2. The No-Jeopardy Conclusion is Not Arbitrary and Capricious
          Petitioners’ overarching argument regarding the no-jeopardy
   conclusion depends on reading the Service’s opinion as conclusory. In
   support of this reading, Petitioners maintain that the opinion fails to take
   account of (1) the Rio Grande project (see supra note 2); (2) the effects of
   other projects when developing the so-called environmental baseline and
   their aggregate impacts; and (3) the cumulative effects by not aggregating
   impacts and not considering factors used in the Rio Grande project’s
   biological opinion. As explained below, we reject each of these arguments.
          To start, under Section 7 of the ESA, once the Service concluded its
   formal consultation process with FERC regarding the project’s effects on the
   endangered cats, the Service was required to issue a biological opinion,
   summarizing the information it is based on and discussing the project’s
   anticipated effects on the cats, including whether the project is “likely to
   jeopardize the [cats’] continued existence.” 50 C.F.R. § 402.14(g)(4). See
   also id. § 402.14(h)(iv). And this conclusion was reached after evaluating both
   the direct and indirect effects of an action on the cats. See id. § 402.02(d)
   (defining the action area); see also Oceana, Inc. v. Pritzker, 75 F. Supp. 3d 469,
   486 (D.D.C. 2014) (explaining that the Service, as the “expert agency
   charged with administering the ESA, may reasonably conclude that a given
   agency action, although likely to reduce the likelihood of the species’ survival
   and recovery to some degree, would not be likely to jeopardize the continued
   existence of the species”).




                                          10
Case: 20-60319        Document: 00515773414              Page: 11       Date Filed: 03/10/2021




                                          No. 20-60319


           First, the Service’s decision to omit the Rio Grande project in its
   Annova jeopardy analysis was not arbitrary and capricious because the Rio
   Grande project location was outside of the Annova project’s action area. 7
   The Annova project’s action area does not include lands north of the
   Brownsville Ship Channel. Although Petitioners suggest in their reply brief
   that the Service drew the “‘action area’ boundary to exclude Rio Grande,
   even though Rio Grande is adjacent to Annova by only .3 miles on the
   opposite side of the Brownsville Ship Channel,” we are unpersuaded.
   Indeed, the Service has supported its rationale for drawing the action area
   boundary as it did, noting, among other reasons, that all activity that will
   disturb the land as well as all vehicle traffic will occur south of the Brownsville
   Ship Channel. The Service’s decision regarding the action area is thus
   entitled to deference. See Medina Cnty., 602 F.3d at 699.
           Further, though FERC considered the Rio Grande project in its
   description of the marine action area, this consideration was confined to
   FERC’s analysis of vessel traffic on marine species, which is not part of the
   Service’s consideration and not the subject of this challenge. It should also
   be noted that when FERC defined the non-marine action area, lands north of
   the Brownsville Ship Channel were similarly excluded. To the extent that
   Petitioners attempt to expand the action area based on where the cats roam
   as opposed to where the project’s direct or indirect effects will occur, this
   position is misguided. See Oceana, Inc. v. Evans, 384 F. Supp. 2d 203, 228–29
   (D.D.C. 2005) (rejecting this position in the case of alleged threats to
   loggerhead turtles, upholding the agency’s definition of the action area as



           7
            The “action area” is defined as “all areas to be affected directly or indirectly by
   the Federal action and not merely the immediate area involved in the action.” 50 C.F.R.
   § 402.02; see Nat’l Family Farm Coal v. EPA, 966 F.3d 893, 927 (9th Cir. 2020) (“We
   accord deference to [the agency] in the way it chose to define the action area.”)




                                               11
Case: 20-60319      Document: 00515773414            Page: 12    Date Filed: 03/10/2021




                                      No. 20-60319


   where the fishery operates, and maintaining that there is “no support for the
   proposition that the action area must be extended to include the migratory
   range of loggerhead turtles”).
          Petitioners’ argument that the Rio Grande project site should be
   included in the action area lest the Annova action area be too narrowly
   defined is equally unavailing. Although courts have previously found action
   areas to be too narrowly defined where they were limited to, for example,
   lands only within the agency’s control, see Defs. of Wildlife v. Babbitt, 130 F.
   Supp. 2d 121, 128–29 (D.D.C. 2001), such is hardly the case here. Indeed,
   the Service included private lands, public lands, roads, water lines, and
   agricultural lands.
          Second, the Service’s environmental baseline does not render its no-
   jeopardy conclusion arbitrary and capricious. Under the ESA’s regulations,
   the Service is required to evaluate the “effects of the action” against an
   environmental baseline, which includes “the past and present impacts of all
   Federal, State, or private actions and other human activities in the action
   area.” 50 C.F.R. §§ 402.02, 402.14(g)(2). Here, the Service described and
   discussed the relevant ecosystems within the Rio Grande Delta region, the
   other federal actions in the area, the status of the cats and their habitat as well
   as what affects the cats’ habitat. For example, the opinion discusses nine
   other federal actions that “have resulted in formal section 7 consultations
   with the Service and the issuance of incidental take for the ocelot and
   jaguarundi within the Action Area.” These actions involved widening and
   improving highways, installing a waterline, and issuing launch licenses for
   orbital or suborbital vehicles, among others. The Service discussed the
   authorized take for these actions and explained that if all of the authorized
   takes occurred, then the ocelot population relevant to this petition would be
   “extirpated.” But the Service went on to explain that to its knowledge, “no




                                           12
Case: 20-60319      Document: 00515773414             Page: 13     Date Filed: 03/10/2021




                                       No. 20-60319


   cats have been taken from any of the [discussed] projects.” 8 See id. § 402.02
   (explaining that the Service is required to consider the “past and present
   impacts” of federal actions in the area). We note, too, that a take is not
   necessarily lethal but rather includes actions that could “harass, harm,
   pursue, hunt, shoot, wound, kill, trap, capture, or collect, or attempt to
   engage in any such conduct.” 16 U.S.C. § 1532(19). Indeed, in many of the
   discussed projects, lethal takes were not authorized.
          Finally, there is no requirement that the Service provide a specific
   numerical analysis in lieu of a qualitative analysis regarding the effects of the
   projects on the species. See Interagency Cooperation—Endangered Species
   Act of 1973, 51 Fed. Reg. 19,926, 19,932 (June 3, 1986) (codified at 50 C.F.R.
   pt. 402) (discussing that the agency should address “the totality of factors
   affecting the species”); see also Gifford Pinchot Task Force v. U.S. Fish &
   Wildlife Serv., 378 F.3d 1059, 1067 (9th Cir. 2004) (explaining that “the ESA
   does not prescribe how the jeopardy prong is to be determined”), superseded
   on other grounds by Definition of Destruction or Adverse Modification of
   Critical Habitat, 81 Fed. Reg. 7214 (Feb. 11, 2016); Mayo v. Jarvis, 177 F.
   Supp. 3d 91, 138 (D.D.C. 2016) (noting that “nothing in the statute or
   regulation[s] requires the [Service] to rigidly add up each incidental take”).
          Based on this review, and the fact that the ESA does not define how
   to measure whether an action will in fact “jeopardize the continued
   existence” of the cats, the Service could make this determination based on
   its own expertise. See State Farm, 463 U.S. at 43; see also Pritzker, 75 F. Supp.
   3d at 486–87. And such determination provides us no occasion to overturn
   the agency’s conclusions.



          8
            Further, as the Service points out in its brief, some of the projects are now
   completed and the authorized take has since expired.




                                            13
Case: 20-60319      Document: 00515773414             Page: 14     Date Filed: 03/10/2021




                                       No. 20-60319


          Third, the Service’s cumulative effects analysis does not render the
   Service’s determinations arbitrary and capricious. “Cumulative effects” are
   defined as “those effects of future State or private activities, not involving
   Federal activities, that are reasonably certain to occur within the action area
   of the Federal action subject to consultation.” 50 C.F.R. § 402.02(d). In
   formulating a biological opinion, the Service must determine whether the
   action, taken together with “cumulative effects to the environmental baseline
   and in light of the status of the species . . . is likely to jeopardize the continued
   existence of listed species.” Id. § 402.14(g)(4).
          Although courts have found that a cumulative effects analysis was
   deficient where there was “no analysis whatsoever,” see Greenpeace v. Nat’l
   Marine Fisheries Serv., 80 F. Supp. 2d 1137, 1149 (W.D. Wash. 2000), this is
   not the case here. The Service’s effects analysis accounted for the effects of
   each project against the baseline and the cats’ survival and recovery. Indeed,
   the Service provided a detailed analysis of direct effects of the project on the
   ocelot and jaguarundi such as habitat loss, human disturbance, operational
   noise, vehicle collisions, and light emissions. For example, human
   disturbance could cause the ocelot to flee or change habitat selection, and a
   new access road could increase the risk of a vehicle collision with an ocelot,
   But in response to these concerns, Annova agreed to take certain actions to
   mitigate the risk. Regarding the risk of vehicle collisions, for instance,
   Annova agreed to mandate a 25 miles per hour speed limit. From there, the
   Service then concluded that the project “may harm or harass” an ocelot and
   “prevent[] dispersal of cats into otherwise suitable habitat,” but that this
   anticipated take would not likely jeopardize the cats “in the wild across their
   range.”
          To be sure, the regulations neither preclude all actions that will result
   in the take of an endangered species nor require a finding that the species will
   be jeopardized if there is a likelihood of a take. See 50 C.F.R. §§ 402.13(a),



                                            14
Case: 20-60319     Document: 00515773414           Page: 15   Date Filed: 03/10/2021




                                    No. 20-60319


   402.14(b)(1) (discussing the type of consultation required and the Service’s
   responsibilities but not requiring the Service to preclude actions that will
   harm an endangered species); see also 16 U.S.C. § 1536(b)(4).
          Further still, the Service considered the effects of a natural gas
   interconnection, overhead transmission lines, an underground water supply,
   wind energy projects, other oil and gas projects, and urban development.
   That the factors considered in the Rio Grande cumulative effects analysis are
   not identical to those considered here does not render the no-jeopardy
   conclusion arbitrary and capricious. To be sure, the Rio Grande materials are
   not part of the record in this case. And we note at that we “may not consider
   evidence outside of the administrative record.” Harris v. United States, 19
   F.3d 1090, 1096 n.7 (5th Cir. 1995).
          Petitioners also challenge the opinion’s mitigation measures, namely
   the conservation of acreage, as arbitrary and capricious. This argument
   amounts to speculation about further explanation that the Service could have
   provided regarding why the habitat loss at the project site will not jeopardize
   the endangered cats and how the conserved acreage will offset the acres
   disturbed by the project. But Petitioners point to no portion of the ESA that
   would have required the Service to add such explanation and write the
   opinion any differently. Here, the Service biologists worked for five years
   with FERC and Annova before issuing the opinion and concluding that the
   loss of the 212 acres—offset by habitat acreage and other conservation
   measures—will not jeopardize the cats’ continued existence. And this is
   precisely the type of conclusion that is entitled to deference. Medina Cnty.,
   602 F.3d at 699.
          At bottom, the Service considered all that it was required to
   consider—and much of what Petitioners argue they failed to consider—
   except for what it was specifically allowed to omit.




                                          15
Case: 20-60319     Document: 00515773414           Page: 16   Date Filed: 03/10/2021




                                   No. 20-60319


          Plainly put, the Service has identified the reasons underlying its
   conclusion that the ocelot and jaguarundi’s continued existence would not be
   jeopardized by the project, and it has articulated a rational connection
   between these reasons and that conclusion. This is all that the ESA and its
   implementing regulations require. See Luminant Generation Co. LLC v. EPA,
   714 F.3d 841, 850 (5th Cir. 2013); see also Atchafalaya Basinkeeper v. U.S.
   Army Corps of Eng’rs, 894 F.3d 692, 697 (5th Cir. 2018).
          Therefore, the Service’s biological opinion was not arbitrary and
   capricious, an abuse of discretion, or otherwise not in accordance with law.
                                             IV.
          For the foregoing reasons, we DENY the petition.




                                        16